Citation Nr: 1232867	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1961 to July 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected PTSD more closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the issue of an increased rating for PTSD, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2008 of the criteria for establishing service connection and of his and VA's respective duties for obtaining evidence.  The May 2008 letter also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing more was required.  

Moreover, as to the issue of a higher initial disability rating for the now service-connected PTSD disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA treatment records.  The Veteran also submitted written statements discussing his contentions and medical evidence to support his claims.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was afforded VA examinations in June 2008 and November 2009 with respect to his psychiatric disability.  The Board finds the VA examination reports were thorough and are adequate upon which to base a decision with regard to whether an increased rating is warranted in this case.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria and regulations.  The Board finds that the VA examination reports are adequate for rating purposes and the records satisfy 38 C.F.R. § 3.326.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  In this regard, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 510

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Merits of the Claim

Here, the Veteran claims that an initial disability rating in excess of the currently assigned 10 percent rating is warranted for his service-connected PTSD.  Having reviewed the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence shows that a 30 percent rating is warranted from the effective date of service connection.  

The Veteran's service-connected PTSD is evaluated pursuant to the criteria set forth in Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).

A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

Turning to the merits of the claim, the Veteran's service treatment records have been reviewed and are negative for any reported symptoms or clinical findings applicable to the relevant rating criteria.

Treatment records from the Vet Center, dated collectively from September 1982 to May 2009, provide evidence of the Veteran's psychiatric symptomatology.  These records include a March 2008 assessment report, which documents the Veteran's report of ongoing PTSD symptoms for over twenty years.  The associated mental status examination was negative for evidence of a thought disorder.  He reported having sleep disturbances, but he denied having any suicidal or homicidal thoughts.  The Veteran stated that he abused alcohol from time to time as a way of self medicating to control his anxiety, dreams, and intrusive thoughts.  It appears from these records that the Veteran did not receive any treatment after November 2008.  

The Veteran underwent a VA examination in June 2008, at which time the claims file was reviewed by the examiner.  The Veteran reportedly worked part-time in the maintenance department of a discount store.  He previously worked full-time as a legal assistant until his retirement in 2001.  He stated that he avoided social events, except those with his family.  The Veteran had few interests, other than watching sports and the news.  He admitted that he drank heavily and frequently for the anti-anxiety and sedative effect of the alcohol.  There was no history of suicide attempts or of violence/assaultiveness.  

The mental status examination revealed that the Veteran presented with a clean appearance.  He appeared tense.  The examiner described his affect as constricted and his mood as anxious and dysphoric.  The Veteran's orientation and attention were intact.  His thought process and content were unremarkable.  His memory was not impaired.  The examination was negative for evidence of delusions.  There were no impairments in judgment or insight.  The Veteran experienced sleep impairments and both auditory and visual hallucinations.  The examination did not reveal evidence of obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  His impulse control was good and he denied episodes of violence.  The examiner determined that the Veteran was able to maintain minimum personal hygiene.  There were no problems with his activities of daily living.  The examination revealed that his psychiatric symptoms included the following:  sleep impairments; recurrent and intrusive thoughts; nightmares; avoidance behaviors; restricted range of affect; inability to recall important aspects of traumatic events; a sense of a foreshortened future; irritability or outbursts of anger; hypervigilance; and an exaggerated startle response.  

The examination confirmed the diagnosis of PTSD.  His GAF score was reported as 65.  The examiner determined that the Veteran's symptoms were chronic and that they had worsened following his retirement.  He identified the Veteran's primary area of impairment as social functioning, with some impairment in family role functioning.  The examiner concluded that there were no occupational impairments due to the Veteran's psychiatric symptomatology.  He also opined that the Veteran did not have total occupational and social impairment due to his PTSD.        

The Veteran underwent a second VA PTSD examination in November 2009.  The examiner reviewed the claims file in conjunction with conducting the examination.  His psychiatric symptomatology was noted to include the following:  sleep impairments; nightmares; depression; homicidal thoughts; recurrent and intrusive thoughts; avoidance behaviors; irritability and outbursts of anger; exaggerated startle response; a foreshortened sense of future; and anxiety.  The Veteran reported having been married for over forty years.  He stated that he got along with his wife, but also indicated that he had experienced some marital discord in the previous year.  The Veteran stated that he recently took his wife out in their RV for a short trip.  He described his relationship with his three children as good.   He also reported that he was the commander of a Veterans organization and that he was scheduled to cook for the group's upcoming gathering.  He denied any other significant social activities.  The Veteran worked at a discount store.  Reportedly, he argued with his coworkers, but he had not engaged in any physical altercations.  The examiner noted a history significant for alcohol abuse.   The Veteran denied receiving any current treatment for his psychiatric symptomatology.   

The mental status examination revealed that the Veteran was casually dressed and unshaven.  The examiner noted that the Veteran had a slight odor of alcohol.  He was cooperated and attentive, with a blunted affect.  The Veteran's mood was dysphoric.  The examination was negative for impairments in speech, attention, or orientation.  His thought process and thought content were unremarkable.  There was no evidence of delusions or impaired judgment or insight.  His memory was intact.  The Veteran reported having homicidal thoughts that were brought on by his job.  He denied any plan or intent to hurt anyone but feared that he would verbally lash out at others.  He cited his age as a barrier to carrying out any harmful acts to others.  The Veteran described having verbal "temper tantrums" towards others, after which he stated that he felt relieved.  He did not have any suicidal thoughts.  The examiner described his impulse control as fair.  The Veteran was able to maintain minimal personal hygiene and there were no problems with his activities of daily living.  His GAF score was 65.

The examination revealed diagnoses of anxiety disorder, an adjustment disorder with depressed mood, and alcohol dependence.  The examiner explained that the Veteran was previously diagnosed with PTSD during the June 2008 examination, at which time the Veteran endorsed more symptoms related to that diagnosis.  According to the examiner, the Veteran endorsed less avoidant symptoms during the present examination, and thus, met the criteria for anxiety disorder related to his military experiences.  His adjustment disorder with depressed mood was related to the current economy and his finances.  The examiner opined that his alcohol dependence was likely secondary to both his anxious and depressed mood.  He commented that the Veteran's true impairment was difficult to discern, as the Veteran gave conflicting statements regarding his memory, concentration, and social involvement.  Based on the reported symptoms, the examiner characterized the Veteran's symptoms and impairments in regards to his anxiety disorder as mild.     

In a statement received in April 2010, the Veteran's wife described her observations regarding the Veteran's psychiatric symptomatology.  She essentially reported that the Veteran became a different person following his return from service in the Republic of Vietnam.  She described the Veteran as withdrawn and socially isolated from friends and family.  His wife also stated that the Veteran had frequent nightmares, a short temper, and difficulty talking about his Vietnam experiences.  Additionally, she indicated that the Veteran had an exaggerated startle response to loud noises.  

Analysis

Given the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's PTSD.  Overall, the evidence dated throughout the pendency of the appeal shows that the Veteran's psychiatric disability has primarily been manifested by evidence of occupational and social impairments with occasional decrease in work efficiency due to such symptoms as:  sleep impairments; nightmares; depression; intrusive thoughts; passive homicidal thoughts; irritability; exaggerated startle response; hypervigilance; verbal outbursts; hallucinations; avoidance behaviors; and anxiety.  Both the June 2008 and November 2009 VA examinations revealed GAF scores of 65, which is indicative of mild impairments in social and occupational functioning.  While the June 2008 examiner determined that there were no occupational impairments due to the Veteran's psychiatric symptomatology, the November 2009 examination revealed that the Veteran's occupational functioning was affected by his increased irritability, angry outbursts, and exaggerated startle response.  As such, while suspiciousness, panic attacks, and mild memory loss were not shown during the period on appeal, the Board will give the Veteran the benefit of the doubt, and find that his PTSD symptoms are sufficient to meet the criteria for a 30 percent disability rating, but not higher.

However, the preponderance of the evidence does not show that the Veteran's psychiatric symptoms more closely approximate the criteria for a disability rating in excess of 30 percent.  While the Veteran's disability was found to be consistently manifested by the symptoms noted above, the Board does not find that the Veteran's symptoms were consistent with the type of impaired thinking, judgment, and motivation required for a 50 percent disability rating, and clearly, the evidence does not demonstrate deficiencies in most areas or total social and industrial impairment for even higher ratings under the applicable rating criteria.  Here, the Board acknowledges the Veteran's report of having hallucinations and passive homicidal thoughts during the June 2008 and November 2009 VA examinations.  However, the preponderance of the evidence does not show that the Veteran's psychiatric symptomatology was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; speech impairments; panic attacks occurring more than once a week; difficulty understanding complex commands; short- and long-term memory impairments; impaired judgment or thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Indeed, the November 2009 VA examiner characterized the Veteran's psychiatric symptomatology as mild based on a review of his claims file and the results of the clinical examination.  Although he stated that he avoided social gatherings and had verbal conflicts with his coworkers, the Veteran has also reported that he spends time with his family and that he is heavily involved with a local Veterans organization.  Therefore, the Board finds that although the evidence supports entitlement to a 30 percent rating, the preponderance of the evidence is against a disability rating in excess of 30 percent for PTSD for the period on appeal.  

In reaching the above determination, the Board acknowledges that the November 2009 VA examiner indicated that the Veteran no longer met the criteria for a PTSD diagnosis and that he instead met the criteria for a diagnosis of anxiety disorder.  However, the November 2009 VA examiner determined that the Veteran's anxiety disorder was related to his military service.  Additionally, the Veteran was diagnosed with an adjustment disorder with depressed mood, which the November 2009 examiner attributed to the economy and the Veteran's concerns about his finances.  While his anxiety disorder has been attributed to his military service and is essentially encompassed within his service-connected psychiatric disability, the Veteran is not currently service connected for an adjustment disorder.  See generally, Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board notes, however, that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  No such evidence exists here, whether from the VA examiner or otherwise.  As such, the Board shall consider all psychiatric symptomatology to be attributable to his service-connected psychiatric disorder.

Additionally, the Board has considered the Veteran and his wife's statements that his PTSD warrants a rating in excess of 10 percent.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. app. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report his symptoms because this requires only personal knowledge as it comes to them both through their senses.  Layno, 6 Vet. App. at 470.  However, the Veteran and his wife have not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who examined him during the current appeal and who rendered pertinent opinions in conjunction with the evaluation.  The medical findings, as provided in the examination reports, directly address the criteria under which the Veteran's psychiatric disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran and his wife's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.   Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that has been assigned for the Veteran's service-connected psychiatric disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, higher ratings are available for the claimed disability, but the Veteran's symptomatology with respect to his psychiatric disorder simply does not meet the criteria for higher ratings at any time during the appeal  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased initial rating claim, the Board has also considered the determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal periods.  In other words, stage ratings are not warranted in this case.  

In reaching these decisions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of what has been assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the June 2006 and November 2009 VA examinations, he reported that he retired from his previous employment as a legal assistant and that he currently worked at a discount store.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Subject to the laws and regulations governing monetary awards, an initial 30 percent rating for PTSD is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


